Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,787,422, claims 1-3 of U.S. Patent No. 10,075,185 and 1-4 of U.S. Patent No. 10,911,179, in view of Petrov (US 2014/0075271). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 3, the claims of the parent patents recite similar features such as needddddtransmitting or receiving functions but the parent patents fail to each recite the process of receiving. However, Petrov discloses a receiver (fig. 27) comprising a demodulator (item 2710), a deinterleaver (item 2730) and decoder (item 2740) for performing an inverse operation (receiving operation) to a corresponding transmitter (fig. 1). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite a receiving function corresponding to a transmitting function in the parent patents. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, performing communication between two devices using a transmission and complementary inverse reception process (Petrov, figs. 1 and 27; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, the claims of the parent patents recite an apparatus for the communication functions. In removing the physical structure, the scope of the claims is merely broadened by eliminating specifically named elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements (unnamed elements) perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite physical structure in reciting a corresponding method.
Regarding claims 2 and 4, the parent patents fail to each recite constellation points corresponding to a plurality of code rates. However, Petrov discloses constellation points (fig. 1, items 140-150) having different coding rates (paras. 10-11 and figs. 2-3). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite decoding constellation points from among constellation points corresponding to a plurality of code rates in the parent patents. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, performing at different times communication based on data transmission types or requirements (Petrov, paras. 59-60; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
	
Allowable Subject Matter
Claims 1-4 would be allowable if the double patenting rejection is overcome, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462